   DAVID BURCHARD
   CHAPTER 13 TRUSTEE
   P.O. BOX 8059
   FOSTER CITY, CA 94404
   (650) 345-7801 FAX (650) 345-1514
   (707) 544-5500 FAX (707) 544-0475



                            UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF CALIFORNIA
      In re:                                                      Chapter 13
      MARY JENNINGS                                               Case No. 19-31205 DM

                                                                  NOTICE OF UNCLAIMED
                                                                  CHAPTER 13 DEBTOR REFUNDS


   TO THE CLERK, UNITED STATES BANKRUPTCY COURT:



   Pursuant To Federal Rules of Bankruptcy Procedure 3011, the Trustee hereby turns over to the
   Court, unclaimed debtor refunds in the amount of as follows:

   Claim          Name and Address of Claimant                            Unclaimed Payment
   899             CLERK OF THE COURT                                     $11,189.45
                   MARY JENNINGS
                   15 MURFIELD RD.
                   HALFMOON BAY, CA 94019




   Dated:   August 17, 2021                               /s/ JOSIE NELSON
                                                        JOSIE NELSON
                                                        Receipts Administrator




Case: 19-31205      Doc# 70      Filed: 08/17/21     Entered: 08/17/21 11:54:55         Page 1 of 1
